Citation Nr: 1045920	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-38 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared and provided testimony before the 
undersigned Acting Veterans Law Judge (VLJ) in September 2009.  A 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss likely had its onset 
during service.

2.  The Veteran's bilateral tinnitus likely had its onset during 
service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus claimed as due to noise exposure during his period 
of active service.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the 
absence of proof of a current disability, there can be no valid 
claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995 
(characterizing high frequency sensorineural hearing loss as an 
organic disease of the nervous system).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Court has also held that the regulation does not necessarily 
preclude service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the result 
of an injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran alleges that his current bilateral hearing loss and 
tinnitus results from noise exposure during service.  He 
consistently alleges unprotected noise exposure as a heavy truck 
driver with a diesel motor which he drove seven days a week for a 
year.  He stated that the truck would carry artillery rounds 
which were to be taken to the field, and that the rounds would be 
fired as they were unloading the truck.  He also stated that he 
also drove a gun jeep with a machinegun mounted right over his 
head.  He has referred to noise exposure in a "combat zone" in 
Vietnam, and driving in convoys of diesel trucks.

As an initial matter, the Board observes that service department 
audiometric readings prior to October 31, 1967, were recorded in 
American Standards Association (ASA) units.  The current 
regulation is tailored to International Standard Organization 
(ISO) units.

On an induction examination of August 1967, the Veteran's ears 
were clinically evaluated as normal.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
X
20
LEFT
20
20
15
X
40

The induction examination indicated an assessment of hearing 
loss.  It appears to the Board that the Veteran received a "2" 
on his hearing profile.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992) (observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness for 
retention in the military service).

On a separation examination of May 1969, Veteran's ears were 
clinically normal.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
15
10
10
15
40

In his May 1969 report of medical history, the Veteran indicated 
that he did not have nor had he ever had any problems with his 
ears.  The Veteran received a "1" on his hearing profile.

The Veteran's DD-214 shows that his specialty was heavy vehicle 
driver.

VA outpatient treatment records of June 2005 note that the 
Veteran reported hearing loss which progressively got worse over 
the last 10 to 15 years.  He reported he drove loud diesel trucks 
carrying artillery during service and was at artillery sites when 
shells were being exploded.  He denied suffering ear pain or 
tinnitus.  He was diagnosed with hearing loss.

A VA audiology consult of July 2005 notes that the Veteran 
reported a gradual decrease in hearing beginning during his time 
in active service.  He reported noise exposure in service from 
diesel engines without the use of hearing protection.  He also 
reported some exposure to artillery fire.  It was noted that 
puretone testing revealed a moderate to severe sensorineural 
hearing loss bilaterally.  He also reported periodic bilateral 
tinnitus.

In a May 2007 statement, the Veteran described a 20-year history 
of ear buzzing.

A VA examination report of July 2007 notes that the Veteran 
reported bilateral hearing loss and tinnitus.  He reported an 
onset of hearing loss 15 to 20 years ago and an onset of tinnitus 
8 to 10 years ago, progressive in nature.  He reported noise 
exposure in service from diesel trucks, artillery and from 
driving a jeep with machine guns mounted over the driver's head.  
Postservice noise exposure was reported as occasional while 
working as a residential electrician.  Recreational noise 
exposure included routine, seasonal use of a John Deere riding 
tractor, and occasional use of an electric and cordless drill.

Puretone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
65
65
LEFT
35
35
70
70
70

Speech recognition was 66 percent in the right ear and 62 percent 
in the left ear.  Otoscopic examination revealed clear external 
auditory canals with intact, and normal appearing tympanic 
membranes bilaterally.  There was normal middle ear function 
bilaterally.  He was diagnosed with a mild sloping to moderately 
severe sensorineural hearing loss in the right ear, and a mild 
sloping to severe sensorineural hearing loss in the left ear.  

The examiner noted that service treatment records and VA 
outpatient treatment records were reviewed.  She opined that it 
is less likely as not that the Veteran's hearing loss and 
tinnitus are related to noise exposure/acoustic trauma during 
military service.  She reasoned that the Veteran's STRs showed 
that he entered military service with a pre-existing mild high 
frequency loss at 4000 Hz in the left ear and normal hearing 
sensitivity in the right ear.  She further noted that, at 
separation, mild hearing loss was noted at the 4000-6000 Hertz 
frequencies in the right ear and at the 6000Hertz frequency in 
the left ear.  However, no change in the 4000 Hz was noted from 
induction to separation.  The first evidence of documented 
hearing loss was in 2005, 36 years after service.  The Veteran 
reported an onset of hearing loss 15 to 20 years ago.  She stated 
that the relationship between the current hearing loss and 
tinnitus, and service is purely speculative.  She made reference 
to a 2005 Institute of Medicine Landmark Study on Military Noise 
Exposure which found that there was no scientific basis for 
delayed onset of noise-induced hearing loss.  She reported that 
most scientific evidence indicates that previously noise-exposed 
ears are not more sensitive to future noise exposure and that 
hearing loss due to noise does not progress once the exposure to 
noise is discontinued.  Based on this, she concluded that the 
Veteran's hearing loss and tinnitus are not related to or 
aggravated by his military noise/acoustic trauma in service.  

An April 2008 private evaluation noted severe bilateral symmetric 
noise-induced sensorineural hearing loss of longstanding 
duration.  The physician noted that the Veteran reported a 
history of loud noise exposure through the military with ringing 
in his ears and that his hearing loss is consistent with noise 
exposure through the military.  He noted the Veteran claimed that 
for the past 15 to 20 years his hearing has gradually diminished.  

At the September 2009 hearing, the Veteran testified that he was 
exposed to noise in service from diesel engines in the trucks he 
drove and from a gun jeep he also drove.  He also reported noise 
exposure from the firing of artillery.  He further testified that 
his ears would ring once in a while.  He also testified that his 
hearing loss onset was gradual and that he had tinnitus 
periodically during and since service maybe 20 to 30 years ago.  
He said he was first treated for hearing loss in 2004.  It was 
argued that OSHA standards indicated that one diesel vehicle 
engine produced a noise level of 100 decibels and that hearing 
damage could be induced with only 2 hours of exposure.  It was 
also argued that the medical treatise information relied upon by 
the July 2007 VA examiner was inappropriate for use in providing 
a medical opinion.

An October 2009 opinion from the Veteran's private physician 
states that he reviewed the Veteran's medical chart as well as 
his audiogram.  He opined that given the Veteran's noise exposure 
through service and noise-induced sensorineural hearing loss on 
audiogram that noise exposure likely contributed to his hearing 
loss.  He further noted that the Veteran showed a high frequency 
hearing loss prior to entering the service, but that he believed 
that service related noise exposure has affected the Veteran's 
hearing "at least as likely as not."

In June 2010, the Board requested an opinion from a medical 
expert indicating the nature and etiology of the Veteran's 
hearing loss and tinnitus.  The expert was also asked to convert 
the audiology testing results from the August 1967 entrance 
examination from ASA to ISO units.  The converted pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
11.5
10.5
17
X
14.5
LEFT
6.5
10.5
7
X
34.5

The medical expert stated that the Veteran's hearing in the left 
ear at 4000 HZ at both entrance and separation from service 
showed a hearing loss disability.  He noted that the Veteran 
suffered 5.5 decibels of hearing loss in the left ear and that 
this is most likely hearing loss incurred in the line of duty and 
subject to service connection.  He further stated that the 
significant bilateral sensory neural hearing loss documented in 
the July 2007 VA examination is most likely not secondary to 
noise exposure but secondary to some other degenerative process.

The examiner cited research articles which were submitted with 
his report, one of which noted that noise induced hearing loss 
does not progress after the worker is removed from the source of 
the hazardous noise.  Regarding tinnitus, since the Veteran 
complained of tinnitus dating back only 10 years to 1997, it is 
not subject to service connection.

In his supporting argument, dated September 2010, the Veteran 
states that he suffered tinnitus during and since service, thus 
the independent examiner's opinion is inaccurate.

Based upon the foregoing, the Board finds that the Veteran should 
be given the benefit of the doubt.  First, the STRs show that the 
Veteran suffered some hearing loss during service and according 
to the June 2010 medical expert opinion, the Veteran's left ear 
hearing loss was most likely incurred in the line of duty.  His 
opinion was based upon the 5.5 decibel loss of hearing in the 
left ear between entrance and separation from service.  He did 
not address the 5.5 decibel loss of hearing in the right ear.  In 
this case, the Board finds that the Veteran should be given the 
benefit of the doubt that his right ear hearing loss also had 
onset during service.  The Veteran's claim is also supported by 
his private physician, who opined that it is at least as likely 
as not that in-service noise exposure affected his hearing.  
Further, the April 2008 private evaluation noted bilateral 
hearing loss of longstanding duration.  In sum, the Board finds 
that the Veteran should be given the benefit of the doubt and 
accordingly finds that service connection for bilateral hearing 
loss is warranted.

Regarding the Veteran's tinnitus, he testified that he suffered 
tinnitus periodically during service and has suffered tinnitus 
since service.  Throughout his course of treatment, the Veteran 
has alleged that he has suffered tinnitus for anywhere from 8 to 
30 years.  While the Veteran's statements regarding onset of 
tinnitus have not been consistent, because tinnitus is a 
disability that is diagnosed based upon subjective criteria, and 
because he has complained of periodic tinnitus during and since 
service, the Board finds that he should be given the benefit of 
the doubt.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  Thus, service 
connection for bilateral tinnitus is warranted.

Accordingly, the Board finds that service connection for 
bilateral hearing loss and bilateral tinnitus is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


